DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/15/21 is acknowledged.  The traversal is moot in view of the rejoinder of the remaining claims. 
Claim 6 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-21, directed to the process of making or using an allowable product, as well as product encoding the allowable product (i.e., isolated nucleic acid of claim 13) and used in the process of making the allowable product, all claims previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/28/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
Where the instant claims recite “antibody…, or antigen-binding portion thereof, comprising”, they are being interpreted as meaning both the antibody and antigen-binding portion thereof comprise the heavy and light chain component sequences listed. For example, for claim 4, both the antibody binding to human LAG3 and the antigen-binding portion thereof comprise the heavy chain variable region CDR1-3 and light chain variable region CDR1-3.

i.e., to an antibody-antigen complex.  It is not drawn to the antibody alone.  It appears from the specification that the antibody and not the antibody bound to LAG3 was intended to be the claimed subject matter. If so, replacing “binding to human LAG3” with “which binds to human LAG3” would change the claimed subject matter to the antibody or antigen-binding portion thereof, instead of to the complex.

Claim 19 is drawn to a method of inhibiting the growth of tumor cells in a subject comprising administering to the subject the antibody of claim 6 such that the growth of the tumor is inhibited in the subject.  It reasonably appears from the specification that the subject matter of this claim is drawn to inhibition of tumor cells already present in the subject as opposed to prevention of growth when no tumor cells exist.  This interpretation is supported in the specification by the lack of reference to prevention and by the discussion of in vivo tumor growth inhibition in, for example, a xenograft mouse model ([88] and [189]).  If the claim did encompass prevention, this would be an issue under 35 USC 112(a) enablement.

Sequence Requirement
On page 28, sequence Pro-Val-Gly-Val-Val is designated as SEQ ID NO:39. This is incorrect. The sequence of SEQ ID NO:39 is Ile-Asn-His-Ser-Gly-Ser-Thr.  A correct SEQ ID NO: or designated fragment of existing SEQ ID NO: is needed. (See 37 CFR 1.821(d), MPEP § 2422)

	The size of the text file (paragraph [2] of the specification) is required to be in bytes instead of KB or kilobytes (see 37 CFR 1.52(e)(5)).  

Appropriate correction is required.

Information Disclosure Statement
The IDS filed 3/25/21 lists US Patent 9,224,059, issue date 2016-10-26 by Triebel et al.  However, the patent with that number has a different issue date and inventor.  As a result, the 

Claim Objections
Claims 22-24 are objected to because of the following informalities:  In the claims, a hyphen is missing between “antigen” and “binding”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is indefinite because it is drawn to a monomeric antibody comprising the antibody-binding portion (singular) or antibodies (plural) of claim 6.  That means the monomeric antibody must comprise an antibody-binding portion from more than one antibody of claim 6. While no definition of a monomeric Fc antibody is provided in the specification, the art recognizes it as consisting of two identical halves (see, e.g., Millipore Sigma, https://www.sigmaaldrich.com/US/en/technical-documents/technical-article/protein-biology/western-blotting/antibody-basics, Basic Antibody Structure, 2021). Under this definition, the claimed monomeric antibody cannot have the antigen-binding portion of more than one antibody of claim 6. This rejection could be obviated by, for example, replacing “antibodies” with --an antibody--.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 20 is drawn to a method of treating a viral infection in a subject comprising administering to the subject the antibody of claim 6 such that the viral infection is treated in the subject. There is no working example in the specification of treatment of viral infection with a claimed LAG3 antibody. The prior art teaches away from such treatment.  For example, Richter et al. (Int’l Immunol. 22(1):12-23, 2009) examined the role of LAG3 in chronic lymphocytic choriomeningitis virus (LCMV) infection. Despite the fact that chronic viral infection leads to T-cell dysfunction, also called CD8 T-cell exhaustion (p. 13, col. 1, middle), neither using blocking anti-LAG3 antibodies in vitro rescued CD8 T-cells (p. 16, paragraph bridging cols. 1-2), nor using the blocking antibodies in vivo (p. 17, paragraph bridging cols. 1-2).  Even though LAG3 was upregulated during LCMB infection (Fig. 1B), its blockade by an anti-LAG3 antibody that blocked LAG3-MHC class II interactions in either acute or chronic infection models did not improve CD8 T-cell effector function (e.g., p. 19, first paragraph). It is concluded (p. 22, col. 1, fourth paragraph), “These data in combination with Blackburn et al. (17) suggest that even 

Examiner’s Comment
It is noted in instant Figs. 1 and 6, at the end of paragraph [0163] and in [187] of the specification that all DNV3 antibody variants had higher binding affinity (EC50 0.6-4 nM) than parent DNV3 (6 nM).  It appears approximately 50% of antibodies in Fig. 6 have an EC50 of 1x10-9 M or less; however, because these antibodies are represented by at least some of the sequences set forth in the instant claims, antibodies requiring the minimum EC50 values specified in claims 7 and 8 are sufficiently described.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
e.g., claim 1) and was shown to inhibit heart allograft rejection (e.g. cols. 13-14).
US Patent 6,143,273 A teaches inhibitory soluble LAG3-Fc proteins (Example 3) and their ability to inhibit LAG3 binding to MHC Class II (Example 5).
Neither of these patents discloses the claimed antibody and do not anticipate or make obvious the instant invention, but are provided to illustrate the state of the art.

Allowable Subject Matter
Claims 4-19, 21 and 23-25 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        November 17, 2021